Citation Nr: 1034634	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who retired from the United States Air 
Force in February 1997 after 20 years of service.  These matters 
are before the Board of Veterans' Appeals on appeal from a 
January 2006 rating decision by the Salt Lake City, Utah 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
rating decision also denied entitlement to service connection for 
a right knee disability; however, the Veteran did not issue a 
notice of disagreement with such disability.  Consequently, the 
issue of service connection for a right knee disability is not 
before the Board.


FINDINGS OF FACT

1.  A hearing loss disability (by VA standards) was not 
manifested in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and it is not shown 
that the Veteran's current hearing loss disability is, or might 
be, related to his service to include as due to noise exposure 
therein.

2.  Tinnitus was not manifested in service, and is not shown to 
be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Via an August 2005 letter, the Veteran was advised of the 
evidence and information necessary to substantiate his claims, 
the information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would provide to 
obtain evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  

While the Veteran did not receive timely notice regarding the 
rating of bilateral hearing loss and tinnitus and effective dates 
of award (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service connection; 
neither the rating of a disability nor the effective date of an 
award is a matter for consideration.  Regardless, an October 2006 
letter provided such notice and the claims were thereafter 
readjudicated after all critical notice was received.  See 
January 2007 supplemental statement of the case.


The Veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any pertinent 
evidence that is outstanding.  The Veteran was not afforded a VA 
examination.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the Veteran 
suffered an event, injury, or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The Court noted that the third 
prong of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.

The above-listed factors as to when a VA examination for a nexus 
opinion is necessary are not shown, and even the "low threshold" 
standard for a nexus examination is not met.  There is no 
evidence that bilateral hearing loss or tinnitus was manifest in 
service or might be related to service.  Consequently, an 
examination for a medical nexus opinion is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met.  It is not prejudicial to 
the Veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.  Certain chronic diseases (including SNHL as an organic 
disease of the nervous system) may be service connected on a 
presumptive basis if manifested to a compensable degree within a 
specified period of time following service discharge (one year 
for such disorder).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC list are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's STRs contain no mention of complaints or treatment 
for hearing loss or tinnitus.  

On February 1983 remote physical examination, audiometry revealed 
that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
5
5
0
LEFT
10
10
10
10
10

On January 1987 periodic physical examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
0
10
5
LEFT
10
10
0
5
0

On January 1992 periodic physical examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
20
20
LEFT
10
5
15
10
15

Puretone thresholds at 6000 Hertz were 45 for the right ear and 
30 for the left ear.  The examiner noted a hearing threshold 
shift in the higher frequencies.  He ordered that the Veteran's 
hearing be re-tested after 48 hours of "no exposure to noise".

On January 1992 periodic physical examination (48 hours post no 
noise exposure), audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
5
5
15
LEFT
10
10
10
10
10

Puretone thresholds at 6000 Hertz were 40 for the right ear and 
20 for the left ear.

On September 1996 retirement physical examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
10
10
30
LEFT
10
15
25
15
25

Puretone thresholds at 6000 Hertz were 70 for the right ear and 
50 for the left ear.  Bilateral high frequency hearing loss was 
diagnosed.

In a May 2006 notice of disagreement, the Veteran included a 
September 2002 private audiological report which notes, in part:

"[The Veteran] reported hearing loss and constant tinnitus 
in each ear.  Otoscopic inspection showed the right 
[tympanic membrane (TM)] to be thickened and it looked like 
a bubble on the TM.  The left TM was red.  Results from 
puretone air and bone conduction testing showed hearing 
within normal limits 250-750 Hz and 1500-2k Hz with a mild 
hearing loss at 1k and 3k Hz and a moderately severe to 
severe SNHL 4k-8k Hz in the right ear.  There was a slight 
conductive component at 1k Hz.  Results from the left ear 
showed hearing within normal limits 250-2k Hz with a mild 
to severe SNHL 3k-8k Hz.  There was also a conductive 
component at 1k Hz.  The Speech Reception Thresholds agreed 
with the puretone results and Speech Discrimination was 
good in each ear. . . . In summary, [the Veteran] has some 
high frequency hearing loss in each ear.  The tinnitus may 
be associated with the hearing loss."

In an August 2006 statement, the Veteran contends that he has a 
hearing loss disability related to service.


It is not in dispute that the Veteran now has bilateral hearing 
loss and tinnitus, as such have been diagnosed (although it is 
unclear from the postservice evidence whether or not the hearing 
loss is by VA standards).  What he must still show to establish 
service connection for such disabilities is that they are related 
to an event, injury, or disease in service.

Neither hearing loss (by VA standards) nor tinnitus was 
manifested in service, and SNHL is not shown to have been 
manifested in the first postservice year.  Consequently service 
connection for these disabilities on the basis that they became 
manifest in service and persisted, or on a presumptive basis (for 
SNHL as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

As noted, the record reflects that the Veteran has bilateral 
hearing loss and tinnitus; however, there is no competent 
evidence that relates the Veteran's current hearing loss and 
tinnitus to his service or an event, to include noise exposure 
therein.  The Veteran alleges that these disabilities are related 
to his exposure to noise trauma in service.  It is not in dispute 
that he was exposed to noise trauma in service (as the Veteran's 
hearing was re-tested in January 1992 after 48 hours of no noise 
exposure).  However, there is no competent medical evidence that 
supports his claim that his hearing loss and tinnitus resulted 
from such noise trauma.  The September 2002 audiological report 
submitted does not address the etiology of the Veteran's 
bilateral hearing loss, and associates his tinnitus with the 
hearing loss. Because he is a layperson, the Veteran's own 
opinion in this matter is not competent evidence; the matter of a 
nexus between a current disability (hearing loss or tinnitus) and 
a remote event is a medical question not capable of resolution by 
lay observation or opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

In the absence of any competent evidence of a nexus between the 
Veteran's hearing loss or tinnitus and his service, the 
preponderance of the evidence is against these claims.  Hence, 
they must be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


